NUMBER 13-20-00502-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


HORIZON HYDRAULICS, LLC,                                                      Appellant,

                                                v.

RICHARD D. STRACENER,                                                          Appellee.


                On appeal from the County Court at Law No. 4
                         of Nueces County, Texas.


                           MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

       Appellant Horizon Hydraulics, LLC (Horizon) appeals the trial court’s granting of

appellee Richard D. Stracener’s motion for summary judgment. By a single issue, Horizon

argues that the trial court erred by denying its motion for new trial. We affirm.
                                   I.     BACKGROUND

       The underlying dispute in this case involves the reimbursement of $1,308.33 for

Stracener’s travel expenses to and from a job interview with Horizon, which Stracener

states was “agreed [to] and promised by Terry Gregory, President and authorized officer

of Horizon.” Gregory denies that “[t]here was . . . any discussion on travel expenses

before the trip.” He notes that after Horizon hired a different applicant, Stracener

contacted Horizon, explained to the company that he spent the last resources he had

traveling to interview for the position, and suggested that Horizon had agreed to

reimburse him for travel expenses. While denying that such reimbursement was agreed

to, Horizon nonetheless informed Stracener that “the company [would] pay his actual

costs of hotel, meals[,] and gas for [him] and his wife as a good faith gesture hoping in

time, [Horizon and Stracener] might be able to work together.” When the reimbursement

funds had not yet arrived a few weeks later, Stracener began sending e-mails to Gregory

that Gregory deemed “derogatory,” and in which, according to Gregory, Stracener

“basically told [Gregory he] was going to end up in hell.” Following the receipt of the e-

mails, “the company decided to rescind the offer of covering any of the travel

expenses . . . .”

       On December 17, 2019, Stracener filed suit against Horizon and Gregory, alleging

causes of action for suit on a sworn account, breach of contract, and quantum meruit

relating to Horizon’s purported pre-interview offer to pay his travel expenses. In response,

on February 11, 2020, Gregory filed a two-page, pro se letter on behalf of himself and

Horizon denying that either he or Horizon agreed to reimburse Stracener for travel

expenses. On June 11, 2020, Stracener filed a traditional motion for summary judgment,



                                             2
arguing that Gregory’s letter constituted an “unverified response” to a suit on sworn

account in violation of Texas Rule of Civil Procedure 185, 1 and, by responding on

Horizon’s behalf, Gregory violated Texas Rule of Civil Procedure 7, 2 which Stracener

states “has been interpreted to require a licensed attorney for non-individual parties.” See

TEX. R. CIV. P. 7, 185.

        On July 10, 2020, Gregory, individually and on behalf of Horizon, filed a pro se,

unverified response to Stracener’s motion for summary judgment, in which he: (1)

acknowledged receipt of Stracener’s motion for summary judgment; (2) requested that

the court “remove [Gregory] as an individual from the case as [Gregory] had no

involvement” with the matter at issue; (3) requested that the court “drop[] the entire case

against Horizon” because “there was no agreement for travel expenses prior to

[Stracener] and his wife to travel [sic] to Oklahoma City for a job interview and it’s [sic]

has become a costly and time consuming issue for our company”; and (4) prayed that the

court would “not allow this to move forward.” Gregory’s response concluded by stating

that if the trial court did “allow this case to move forward,” then “we respectfully ask you



        1   Rule 185 provides:

        When any action or defense is founded upon an open account . . . including any claim for
        a liquidated money demand based upon written contract or founded on business dealings
        between the parties, . . . on which a systematic record has been kept, and is supported by
        the affidavit of the party . . . to the effect that such claim is, within the knowledge of affiant,
        just and true, that it is due, and that all just and lawful offsets, payments and credits have
        been allowed, the same shall be taken as prima facie evidence thereof, unless the party
        resisting such claim shall file a written denial, under oath. A party resisting such a sworn
        claim shall comply with the rules of pleading as are required in any other kind of suit,
        provided, however, that if he does not timely file a written denial, under oath, he shall not
        be permitted to deny the claim, or any item therein, as the case may be.

TEX. R. CIV. P. 185 (emphasis added).

        2Under Texas Rule of Civil Procedure 7, “[a]ny party to a suit may appear and prosecute or
defend his rights therein, either in person or by an attorney of the court.” TEX. R. CIV. P. 7.

                                                        3
allow us a reasonable amount to [sic] consult with a lawyer so we can hire proper

representation to insure [sic] fairness.”

       Nearly a month later, on August 6, 2020, the trial court held a hearing on

Stracener’s motion for summary judgment, at which Gregory appeared pro se on both his

and Horizon’s behalf. Noting that Gregory, even pro se, was “required to know all the

rules just as if [he] were a practicing attorney,” and that Gregory’s responses did not

“really meet the rules,” the trial court granted Stracener’s motion for summary judgment.

       On September 8, 2020, Gregory and Horizon, now represented by counsel, filed a

motion for new trial. In their motion for new trial, Gregory and Horizon relied on the Texas

Supreme Court’s decision in Wheeler v. Green, 157 S.W.3d 439 (Tex. 2005), for the

proposition that “[t]he law supports [the trial court] granting a new trial when the pro se

defendant did not know that he needed to file a proper response to Plaintiff’s Motion for

Summary Judgment.” At the hearing on Gregory and Horizon’s motion for new trial, the

trial court expressed it was “somewhat mystified that [Gregory] would not retain counsel

while this [dispute] was going on,” and that he instead responded pro se on his and

Horizon’s behalf. Gregory and Horizon’s counsel stated that Gregory “thought this was

like a [justice of the peace] hearing, in the sense that he thought it was just going to be

informal.” Gregory “thought it was merely like a [justice of the peace] action where he

just . . . got to tell his side of the story, and he didn’t understand the significance and the

importance of . . . Texas procedure.”

       On October 15, 2020, the trial court granted the motion for new trial as to Gregory

individually but denied the motion as to Horizon. 3 This appeal followed.



       3   Following the trial court’s order, Stracener nonsuited Gregory.

                                                      4
                              II.    MOTION FOR NEW TRIAL

       In its sole issue, Horizon contends that the trial court erred by denying its motion

for new trial.

A.     Standard of Review & Applicable Law

       “We review a trial court’s refusal to grant a motion for new trial for abuse of

discretion.” Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 926 (Tex. 2009) (per

curiam). “A trial court abuses its discretion when it acts in an arbitrary or unreasonable

manner, or if it acts without reference to any guiding rules or principles. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985).

       In Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124 (Tex. 1939), the Texas

Supreme Court held that a default judgment should be set aside when a defendant

establishes that “(1) the failure to answer was not intentional or the result of conscious

indifference, but the result of an accident or mistake, (2) the motion for new trial sets up

a meritorious defense, and (3) granting the motion will occasion no undue delay or

otherwise injure the plaintiff.” Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682,

686 (Tex. 2002) (citing Craddock, 133 S.W.2d at 126). The Craddock test, based on

equitable principles, “prevents an injustice to the defendant without working an injustice

on the plaintiffs.” Craddock, 133 S.W.2d at 126. Indeed, the purpose of “adopting the

Craddock standard was to alleviate unduly harsh and unjust results at a point in time

when the defaulting party has no other remedy available.” Carpenter, 98 S.W.3d at 686.

       In its subsequent Carpenter decision, the supreme court noted, however, that

when the “rules provide the defaulting party a remedy, Craddock does not apply.” Id. The

supreme court thus refused to extend Craddock “to a motion for new trial filed after



                                             5
summary judgment is granted on a motion to which the nonmovant failed to timely

respond when the respondent had notice of the hearing and an opportunity to employ the

means our civil procedure rules make available . . . .” Id. at 683–84.

       Soon after its decision in Carpenter, the supreme court considered a case in which

the trial court granted summary judgment against a pro se party, Wheeler, who appeared

in person at a summary judgment hearing but failed to file a written response. See

Wheeler, 157 S.W.3d at 439. Subsequently, Wheeler filed a motion for new trial, which

the trial court denied. Id. Distinguishing Wheeler’s case from Carpenter, the supreme

court noted that nothing in the record indicated that, before summary judgment was

granted, Wheeler “realized that her responses were late, that she needed to move to

withdraw deemed admissions, or that she needed to file a response to the summary

judgment raising either argument.” Id. at 442. Accordingly, the supreme court held that

Wheeler could raise the arguments in her motion for new trial. Id.

B.     Analysis

       1. Wheeler v. Green

       Horizon argues that it is entitled to a new trial under Wheeler because (1) its failure

to file a verified response to Stracener’s summary judgment motion was a mistake, (2)

that it had a meritorious defense in the case, (3) and that Stracener would not be

prejudiced if a new trial were granted. See 157 S.W.3d at 439. We find this case

distinguishable from Wheeler.

       Whether Horizon can satisfy the Craddock test is not a relevant inquiry in this case.

In Nguyen v. Kuljis, 414 S.W.3d 236, 243 (Tex. App.—Houston [1st Dist.] 2013, pet.

denied), the Houston court refused to extend Wheeler to instances where, as here, a pro



                                              6
se defendant filed an inadequate response to a summary judgment motion, rather than

no response at all. The court noted that “the fact that [the pro se party] filed a response

at all takes this case outside the scope of Wheeler.” Id. In holding that an inadequate

response is different than no response at all, the Houston court stated that “[t]o require

trial courts to grant a new trial whenever the nonmovant mistakenly files a defective

summary judgment response would be to change summary judgment practice radically.”

Id. at 244. The court continued:

      The trial court should have discretion to grant a request to cure deficiencies
      identified at or shortly before the hearing, as it does under the rules, but it
      should not be required to do so. Summary judgments based on deficient
      responses may be unjust in particular cases, but requiring trial courts to set
      them aside for every mistake will also result in injustices when cases are
      delayed and become more expensive. The rules wisely give trial courts
      discretion in determining whether to allow a party to amend a defective
      response under the facts of each particular case . . . . Extending Wheeler
      to cases involving only inadequate summary judgment responses removes
      this broad discretion by creating a right to a new trial when the Wheeler
      standards are satisfied.

Id. at 244–45. The court concluded by noting

      the [Texas] Supreme Court ordinarily requires pro se litigants to comply with
      the same rules as parties represented by counsel. See Wheeler, 157
      S.W.3d at 444. If a new rule for inadequate summary judgment responses
      is to be crafted for pro se litigations, it should be the [Texas] Supreme Court
      that does so, not this intermediate court.

Id. at 245; see Wheeler, 157 S.W.3d at 444; see also Cheraif v. Barshop & Oles Co., No.

04-19-00487-CV, 2020 WL 1866457 (Tex. App.—San Antonio Apr. 15, 2020, no pet.)

(mem. op.) (adopting Nguyen); Vargas v. Applied Mach. Corp., No. 09-15-00049-CV,

2016 WL 423708, at *5 (Tex. App.—Beaumont Feb. 4, 2016, no pet.) (mem. op.) (same).

We agree with the Houston court and note that the Texas Supreme Court has yet to craft

such a rule as contemplated in Nguyen.

      Given that Gregory, on behalf of himself and Horizon, filed a response to

                                            7
Stracener’s motion for summary judgment, Wheeler and the Craddock analysis do not

apply in this case. See Wheeler, 157 S.W.3d at 439; Craddock, 133 S.W.2d at 124;

Nguyen, 414 S.W.3d at 236. Accordingly, we conclude that the trial court did not abuse

its discretion by denying Horizon’s motion for new trial. See Craddock, 133 S.W.2d at

124; Downer, 701 S.W.2d at 238; See TEX. R. CIV. P. 185.

       2. Request for Continuance

       Horizon did not explicitly raise arguments outside the Craddock, Carpenter, and

Wheeler line of cases in its motion for new trial or its brief on appeal. It does, however,

highlight its argument under that analysis that the trial court erred by not considering what

Horizon deems Gregory’s request for a continuance—that being the language in his

response letter to Stracener’s motion for summary judgment stating that if the trial court

did “allow this case to move forward,” then “we respectfully ask you allow us a reasonable

amount to [sic] consult with a lawyer so we can hire proper representation to insure [sic]

fairness.” Horizon argues that “[t]his is clearly a pro se litigant’s way to ask for more time

(i.e.: a continuance).”

       Even if we were to agree that Gregory requested a continuance by this language,

the trial court did not err by failing to grant the request. A continuance may not be granted

except for “sufficient cause supported by affidavit, or by consent of the parties, or by

operation of law.” TEX. R. CIV. P. 251. The decision whether to grant a motion for

continuance rests within the discretion of the trial court. Crooks v. Moses, 138 S.W.3d

629, 634 (Tex. App.—Dallas 2004, no pet.). An appellate court will not reverse a trial

court’s order denying a motion for continuance absent that court’s clear abuse of

discretion. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex. 2002). The



                                              8
test for determining whether a trial court abuses its discretion is whether it acts

unreasonably or in an arbitrary manner without reference to any guiding rules or

principles. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002). “Generally, when

movants fail to comply with [the] requirement that the motion for continuance be

‘supported by affidavit,’ we presume that the trial court did not abuse its discretion in

denying the motion.” Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986); see TEX. R.

CIV. P. 251; see also In re T.D.N., 14-07-00387-CV, 2008 WL 2574055, at *1 (Tex. App.—

Houston [14th Dist.] June 26, 2008, no pet.) (mem. op.) (holding that the trial court did not

abuse its discretion by not ruling on the movant’s oral motion for continuance).

       “When a motion for continuance is based on the lack of counsel, the movant ‘must

show that the failure to be represented at trial was not due to their own fault or

negligence.’” McAleer v. McAleer, 394 S.W.3d 613, 617 (Tex. App.—Houston [1st Dist.]

2012, no pet.) (quoting Villegas, 711 S.W.2d at 626); see Sims v. Sims, 623 S.W.3d 47,

59 (Tex. App.—El Paso 2021, pet. filed). “[A]bsence of counsel will not be good cause for

a continuance or postponement of the cause when called for trial, except it be allowed in

the discretion of the court, upon cause shown or upon matters within the knowledge or

information of the judge to be stated on the record.” TEX. R. CIV. P. 253.

       In this case, Gregory failed to file a motion for continuance supported by affidavit,

so we presume that the trial court did not abuse its discretion by denying or failing to

consider his construed request for continuance. See Villegas, 711 S.W.2d at 626; see

also In re T.D.N., 2008 WL 2574055, at *1; see TEX. R. CIV. P. 251. Moreover, there is

nothing in the record showing that Horizon’s failure to be represented by counsel at trial

was not due to its own fault or negligence. See McAleer, 394 S.W.3d at 617; Sims, 623



                                             9
S.W.3d at 59. Indeed, Horizon’s counsel stated the reason Gregory did not hire counsel

was because he “thought this was like a [justice of the peace] hearing, in the sense that

he thought it was just going to be informal.” Moreover, Gregory had nearly eight months

from Stracener’s filing the underlying suit on December 17, 2019, to the summary

judgment hearing on August 6, 2020, to retain counsel but failed to do so. On this record,

we cannot conclude that the trial court abused its discretion by failing to grant Gregory a

continuance.

      Consequently, we overrule Horizon’s sole issue on appeal.

                                   III.   CONCLUSION

      We affirm the trial court’s judgment.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
24th day of February, 2022.




                                              10